There is no merit to petitioner’s contention that the Hearing Officer did not preside in an impartial manner or that *912certain charges were filed in retaliation. We find that the determination was supported by substantial evidence. The remaining issues set forth in the petition and rejected by Supreme Court have not been raised on appeal, and thus those issues have been waived (see, Velte v Jainew Enters., 122 AD2d 544). (Article 78 proceeding transferred by order of Supreme Court, Cayuga County, Contiguglia, J.) Present — Dillon, P. J., Denman, Green, Balio and Lawton, JJ.